Citation Nr: 1620139	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  13-00 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for hematemesis associated with nonsteroidal anti-inflammatory drugs (NSAID use).

3.  Entitlement to service connection for L5-S1 degenerative disc disease, L4-L5 and L5-S1 disc bulges with mild spinal stenosis.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for residual, left shoulder injury.

7.  Entitlement to service connection for hearing loss, bilateral.

8.  Entitlement to service connection for depression not otherwise specified.

9.  Entitlement to service connection for adjustment disorder with depressed mood claimed as anxiety/mood disorder.

10.  Entitlement to service connection for tinea pedis, claimed as rash and fungus, left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1986 to November 1993.  He also served on periods of active duty for training (ACDUTRA) in the United States Army from June 1985 to December 1985, and in the United States Air Force from June 1998 to September 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2010 and January 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   

The Board recognizes that the Veteran attempts to raise the issue of entitlement to educational benefits on behalf of his son in a statement dated in April 2016.  The Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In conjunction with this appeal, which arises from two rating decisions, the Veteran requested to testify before the Board via a travel Board hearing and via a video conference (VC) hearing.  See VA Forms 9, dated in August 2012 and December 2012.  He later clarified his hearing request in May 2014 at which time he asked for a Board VC hearing.  The record shows that the Veteran was subsequently scheduled to attend VC hearings on three separate occasions, in December 2015, February 2016 and March 2016.  However, VA's Veterans Appeals Control and Locator System shows that he failed to report to these hearings.  Notably though, in January 2016, VA received a VA and Social Security Administration Prisoner Computer Match form showing that the Veteran had been incarcerated in a facility for state inmates in June 2015.  There was no date of release on the report.  The date of the Veteran's incarceration precedes the dates of his scheduled VC hearings.  

The Board notes that pursuant to the VA Adjudication Procedure Manual, M21-1, Part 1, 4, 1(q), non-appearance at scheduled hearings by the claimant/beneficiary will be excused in circumstances of incarceration.  Moreover, the duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  This could mean conducting an informal hearing with the Veteran's representative who can present oral argument on a video cassette to be transcribed, or providing for an electronic hearing where "suitable facilities and equipment are available"  38 C.F.R. § 20.700(d),(e).  Also, the Veteran may defer his appeal if he is to be released from incarceration in the near future.  

Accordingly, to ensure that due process requirements are met in this case, a remand is in order so that the RO can give the Veteran the opportunity to clarify his incarceration status, and to proceed with the appropriate action for scheduling a hearing following such clarification.  

Based on the foregoing, the case is REMANDED for the following action:

1.  The Veteran and his representative should be contacted to clarify whether the Veteran continues to be incarcerated and if so, his anticipated release date.
 
2.  Thereafter, based on the Veteran's response to the above request for clarification of his incarceration status, the RO should take all indicated action in order to address the feasibility of scheduling him for a hearing in connection with his pending claims in this appeal. 

(a) If the Veteran is not incarcerated or will be released within a reasonable time, he should be scheduled for a videoconference hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing and such notice must be associated with the claims file.  See 38 C.F.R. § 20.704(b). 

(b) If the Veteran is still incarcerated, take all indicated action in order to address the feasibility of scheduling the Veteran for a Board hearing in connection with his claims pending in this appeal.  This should include contacting the correctional facility where the Veteran is incarcerated and inquiring as to the feasibility (i.e., equipment, etc.) of scheduling the Veteran for a Board hearing at the facility via videoconference, or at the RO (either in person or via videoconference). 

If the Veteran's incarceration will prevent his appearance for a hearing, the RO should explore all reasonable avenues for accommodating his hearing request, bearing in mind that he is represented in his appeal.  See 38 C.F.R. § 20.700(b), (d) (if good cause is shown, representatives alone may personally present argument to the Board at a hearing, or may present such argument in the form an audio cassette).  Thus, if it is not feasible for the Veteran to attend a hearing, inquire as to whether the Veteran's representative would like the opportunity to attend the hearing and present evidence or call witnesses on the Veteran's behalf. 

If accommodations are feasible, make arrangements to schedule the Veteran for a hearing in accordance with applicable procedures.  The Veteran and his representative should be notified of the time and place to report for the hearing and such notice must be associated with the claims file. 

If the scheduling of a VA hearing is not feasible in this case, written documentation to that effect should be included in the claims file.
 
3.  Thereafter, the matter on appeal should be returned to the Board for appellate disposition.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






